DETAILED ACTION
	This is the first office action for application 15/435,591, filed 2/17/2017, which is a continuation of 13/049,075, filed 3/16/2016, and which claims priority to provisional application 61/315,157, filed 3/18/2010, after the request for continued examination filed 4/15/2021.
	Claims 3-6 are pending in the application, and are considered herein.  
In light of the claim amendments filed 4/15/2021, the prior art rejections are withdrawn, and new grounds of rejection are presented. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021 has been entered.

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following reference. This reference is not currently applied in a grounds of rejection, but is supplied to expedite prosecution.
 	Mitchell, et al. (U.S. Patent 3,601,887)

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 recites the limitation “installed to said installed to said” in the fifth line from the end of the claim. Please delete the repeated limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 has been amended to recite “providing a first flange on said first waste heat recovery pipe end that is installed to said vehicle exhaust system; providing a second flange on said second waste heat recovery pipe end that is installed to said vehicle exhaust system; providing a N-material spray containing N-material wherein …. providing electrical connectors electrically connected to said multiple N-junction sections and said multiple P-junction sections” in lines 8-32.
The amended limitations “providing a first flange on said first waste heat recovery pipe end that is installed to said vehicle exhaust system; providing a second flange on said second waste heat recovery pipe end that is installed to said vehicle exhaust system” in lines 8-11 are considered to introduce new matter into the claims, because amended Claim 3 now encompasses a process in which the thermoelectric materials are provided onto the waste heat recovery pipe after the waste heat recovery pipe is installed into the vehicle. 
This process is not supported by the instant specification.
The amended limitations “providing a first flange on said first waste heat recovery pipe end that is installed to said vehicle exhaust system; providing a second flange on said second waste heat recovery pipe end that is installed to said vehicle exhaust system” in lines 8-11 are further considered to introduce new matter into the claims, because these limitations encompass a process in which the first and second flanges are provided onto the waste heat recovery pipe after the waste heat recovery pipe is installed into the vehicle. 
This process is not supported by the instant specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 has been amended to recite “said first waste heat recovery pipe end that is installed to said vehicle exhaust system” in lines 8-9. Similarly, Claim 3 has been amended to recite “said second waste heat recovery pipe end that is installed to said vehicle exhaust system” in lines 10-11. There is insufficient antecedent basis for these limitation in the claim, because there is no prior recitation of “a first waste heat recovery pipe end that is installed to said vehicle exhaust system” or “a second waste heat recovery pipe end that is installed to said vehicle exhaust system.”
These limitations are further indefinite, because it is unclear whether the first and/or second waste heat recovery pipe ends are required to be installed into the vehicle exhaust system before the N-type and P-type legs are deposited.
Claims 4-6 are indefinite, because of their dependence on Claim 3.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 has been amended to incorporate the limitations of Claim 6. Therefore, Claim 6 does not further limit Claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 3-4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishijima, et al. (U.S. Patent Application Publication 2005/0217714 A1), in view of Nemir, et al. (U.S. Patent Application 2010/0154855 A1).
In reference to Claims 3 and 6, Nishijima teaches a method of harvesting energy (Figs. 1-2, with additional details shown in Figs. 3-6, paragraphs [0049]-[0083]).
The method of Nishijima comprises a step of locating a source of waste heat (corresponding to the vehicle exhaust system shown in Fig. 1) having a hot medium (corresponding to the vehicle exhaust) (paragraph [0049]).
Therefore, Nishijima teaches that the step of locating a source of waste heat comprises locating a vehicle exhaust system source of waste heat (paragraph [0049])
The method of Nishijima comprises a step of providing a waste heat recovery pipe 20 (Figs. 1-3, paragraph [0051]) having an outer surface (Fig. 3), a first waste heat recovery pipe end, and a second waste heat recovery pipe end (see the inset of Fig. 2, below).
The method of Nishijima comprises a step of providing a first flange on said first waste heat recovery pipe end that is installed to said vehicle exhaust system. This “first flange” is indicated in the inset of Fig. 2 below, and is further shown in Fig. 1 to be installed in a vehicle exhaust system.



    PNG
    media_image1.png
    437
    762
    media_image1.png
    Greyscale

The method of Nishijima further comprises a step of providing an external circuit (corresponding to the lead wires 14, the ECU 18, the conversion circuit 1 and the battery 16, Fig. 1, paragraphs [0075]-[0076]).
The method of Nishijima further comprises a step of passing exhaust gases through pipe 20, wherein the heat from the exhaust gas is used to generate power by the thermoelectric devices (paragraph [0075]).
This disclosure teaches the limitations of Claim 3, wherein the method comprises directing said hot medium from said vehicle exhaust system source of waste heat into said first waste heat recovery pipe end installed to said vehicle exhaust system by said first flange and into said waste heat recovery pipe, wherein said multiple N-junction sections and said multiple P-junction sections produce an electrical current that is directed to said electrical connectors and said external circuit thereby harvesting energy.

However, he does teach that the annular P-type and N-type legs of the device of his invention, as well as the insulating separator structures separating the N-type and P-type legs, are provided by a spraying process (paragraphs [0069]-[0070]).
To solve the same problem of providing an annular thermoelectric waste heat harvesting device, Nemir teaches a method of providing an annular thermoelectric device on a waste heat recovery pipe (Fig. 11, paragraphs [0256]-[0258]).
Nemir teaches that the method of his invention is simple, can be automated, and allows for volume production (paragraph [0256]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have used the method of Nemir to form the thermoelectric heat pipe structures in the device of Nishijima, because Nemir teaches that the method of his invention is simple, can be automated, and allows for volume production (paragraph [0256]).
Using the method of Nemir to form the thermoelectric heat pipe structures in the device of Nishijima, teaches the limitations of Claim 3 directed toward the method steps of forming the thermoelectric heat pipe structures, as detailed below.
The method shown in Fig. 11 of Nemir comprises a step of providing an N-material spray 140 containing N-material wherein said N-material is/can be directed to said outer surface of said waste heat recovery pipe (Fig. 11, paragraph [0256]).
The method shown in Fig. 11 of Nemir comprises a step of coating said waste heat recovery pipe with multiple sections of said N-material by rotating said waste heat recovery pipe and using said N-material spray to direct said N-material to said outer surface of said pipe producing multiple N-junction sections on said waste heat recovery pipe. This is shown in Fig. 11 of Nemir and described in paragraph [0256]), by describing the formation of multiple annular rings of N- and P-type materials. This is further shown in Figs. 16b, 17a, and 17b of Nemir as the formation of rings of N-type material 183 (paragraph [0269]).

The method shown in Fig. 11 of Nemir comprises a step of coating said waste heat recovery pipe with a multiple sections of said P-material by rotating said pipe and using said P-material spray to direct said P-material toward said outer surface of said pipe producing multiple P-junction sections on said waste heat recovery pipe. This is shown in Fig. 11 of Nemir and described in paragraph [0256]), by describing the formation of multiple annular rings of N- and P-type materials. This is further shown in Figs. 16b, 17a, and 17b of Nemir as the formation of rings of P-type material 182 (paragraph [0269]).
The method shown in Fig. 11 of Nemir comprises a step of providing a separator material spray 139 containing separator material (i.e. a dielectric material) that can be directed between said N-material and said P-material on said pipe (Fig. 11, paragraph [0256]).
The method shown in Fig. 11 of Nemir comprises a step of positioning a multiple separator sections made of a said separator material 139 on said waste heat recovery pipe between said multiple N-junction sections and said multiple P- junction sections by rotating said waste heat recovery pipe and using said separator material spray 139 to direct said separator material between said multiple N-junction sections and said multiple P-junction sections.
Specifically, Nemir teaches that the dielectric materials 139 can be sprayed at desired locations along the pipe (paragraph [0256]), and Fig. 17 shows the disposition of dielectric material 178 in regions 181 separating adjacent regions of N-type and P-type materials (paragraph [0267]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have sprayed dielectric separator material between adjacent N-type and P-type regions of the device, based on the disclosure of Figs. 11 and 17 of Nemir.
The method of Nemir further comprises a step of providing electrical connectors 186 electrically connected to said multiple N-junction sections and said multiple P-junction sections (Fig. 17, paragraph [0270]).
This disclosure further teaches the limitations of Claim 6, wherein the waste heat recovery pipe is a vehicle exhaust waste heat recovery pipe.
In reference to Claim 4, Nishijima teaches that the device of his invention is used in a gasoline powered vehicle (paragraph [0004]).
This disclosure teaches the limitations of Claim 4, wherein the step of locating a vehicle exhaust source of waste heat comprises locating a gasoline powered vehicle exhaust source of waste heat.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishijima, et al. (U.S. Patent Application Publication 2005/0217714 A1), in view of Nemir, et al. (U.S. Patent Application 2010/0154855 A1), as applied to Claim 3, and further in view of Dannoux, et al. (WO2010/051219 A1, with reference made to patent family document U.S. Patent Application Publication 2011/0197941 A1).
In reference to Claim 5, modified Nishijima does not teach that the step of locating a vehicle exhaust source of waste heat comprises locating a diesel powered vehicle exhaust source of waste heat 
To solve the same problem of providing tubular thermoelectric devices disposed around a pipe carrying vehicle exhaust, wherein the thermoelectric devices harvest waste heat from the vehicle exhaust, Dannoux teaches a tubular thermoelectric device, in which the tubular thermoelectric device comprises thermoelectric legs disposed around a heat pipe, through which vehicle exhaust gas flows (Figs. 1-2, paragraphs [0027]-[0038]). 
Dannoux further teaches that harvesting waste heat from vehicles that burn gasoline or diesel fuel increases the efficiency of the vehicle (paragraph [0003]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have used the device of modified Nishijima to harvest the waste heat from a vehicle exhaust that burns diesel fuel, instead of gasoline, because Dannoux teaches (1) that exhaust is a suitable hot medium for use in a pipe-based thermoelectric waste heat harvesting apparatus, and (2) Dannoux further teaches that harvesting waste heat from vehicles that burn gasoline or diesel fuel increases the efficiency of the vehicle (paragraph [0003]).
Using the device of modified Nishijima to harvest the waste heat from a vehicle exhaust that burns diesel fuel teaches the limitations of Claim 5, wherein the step of locating a source of waste heat/locating a source of vehicle exhaust source of waste heat comprises locating a diesel powered vehicle exhaust source of waste heat. 

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SADIE WHITE/Primary Examiner, Art Unit 1721